 Case 19-16133              Doc 56         Filed 04/24/20 Entered 04/24/20 14:39:19                              Desc Main
                                              Document Page 1 of 1
     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MEGAN L LEONARD                                             ) Case No. 19 B 16133
                                                                )
                                                      Debtor    ) Chapter 13
                                                                )
                                                                ) Judge: JACQUELINE P COX


                                                    NOTICE OF MOTION



   MEGAN L LEONARD                                                             DAVID M SIEGEL
                                                                               via Clerk's ECF noticing procedures
   11154 S TROY ST
   CHICAGO, IL 60655

   Please take notice that on May 11, 2020 at 9:00 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on April 24,
   2020.

                                                                                     /s/ Tom Vaughn


                               TRUSTEE'S MOTION TO DISMISS FOR TERM OF PLAN



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On June 05, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan was confirmed on August 26, 2019, for a period of 36 months.

   3. The plan will complete in 65 months, from the date of confirmation.



   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1322 (d) and § 1307 (c) (6).


                                                                                     Respectfully submitted,

   TOM VAUGHN                                                                        /s/ Tom Vaughn
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
